DETAILED ACTION
Claims 1-8, 10-15, and 17-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PG Pub No. US 2020/0104385 A1) in view of Machen et al. (“Poster: Migrating Running Applications Across Mobile Edge Clouds"; MobiCom '16: Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking; October 2016; Pages 435-436)

Regarding claim 1, Zheng teaches a method comprising: 
identifying a destination node on which a container running on a source node is to be migrated ([0122-123], wherein a second daemon within a second node accesses a container image updated by a first daemon), the container comprising a set of base 
transmitting a replica of each base layer the destination node is missing to the destination node so that the destination node comprises a second set of base layers that is a replica of the set of base layers ([0126-127], wherein the second daemon on the second host spawns a copy of the container instance using all persisted state from the first container instance); and 
transmitting, by a processing device, a replica of the in-memory layer to the destination node, so that the destination node further comprises a second in-memory layer that is a replica of the in-memory layer ([0126-127], wherein the second daemon on the second host spawns a copy of the container instance using all persisted state from the first container instance). 
Zheng does not teach the set of base layers comprises packages and utilities necessary for the application to run; determining whether the destination node comprises a replica of each base layer of the set of base layers before transmitting a replica of each base layer the destination node is missing; halting a stream of data being written to a client node by the application: and starting a second container on the destination node using the second set of base layers and the second in-memory layer, the second container hosting a second application comprising a replica of the application.
Machen teaches migration of containers using layers by separating the base package (that includes the guest OS, kernel, etc., but with no applications installed) into rd paragraph). Finally Machen teaches when migrating a service, the application layer can be migrated first whilst the service is running, then the service is suspended and the instance layer is transferred to the destination. A running service can be reconstructed from a combination of the base, application, and instance layers (pg 436, “2 Layered Migration Framework”, 4th paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zheng with improvements proposed by Machen. One would be motivated by the desire to transfer the majority of an encapsulated service’s data before suspending the service, leaving only the running state to count towards the service downtime as taught by Machen (pg 436, “2 Layered Migration Framework”, 4th paragraph).

Regarding claim 2, Machen teaches instructing the client node to connect to the destination node; and commencing, by the second application, writing the stream of data to the client node (pg 436, “2 Layered Migration Framework”, 4th paragraph). 

Regarding claim 6, Zheng does not teach the application comprises a video game. 
It is old and well known that video games are common applications used in computing system. It would have been obvious to one of orindary skill in the art before the effective filing date of the invention to modify Zheng to include a video game application. One would be motivated by the desire to extend Zheng to video game environments. 

Regarding claims 8, 13, 15, and 20, they are the system and computer-readable storage medium claims of claims 1 and 6 above. Therefore, they are rejected for the same reasons as claims 1 and 6 above. 


Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PG Pub No. US 2020/0104385 A1) in view of Machen et al. (“Poster: Migrating Running Applications Across Mobile Edge Clouds"; MobiCom '16: Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking; October 2016; Pages 435-436), further in view of Magenheimer et al. (US PG Pub No. US 2008/0104587 A1). 

Regarding claim 3, Zheng does not teach wherein identifying a destination node comprises: retrieving metadata of the container and transmitting an availability request including the metadata to each of one or more nodes; receiving a response from each of the one or more nodes indicating whether the node has sufficient resources to provision a replica of the container and if so, an amount of resources available to create the replica of the container; and identifying the destination node from the one or more nodes at least partially in view of the amount of resources each of the one or more nodes has available to provision the replica of the container. 
Magenheimer teaches broadcasting messages to other nodes to determine which destination physical machines the virtual machines of the origination physical machine should be migrated to and the migration engine of each of the other physical machines to make a determination of whether the physical machine has sufficient resource (CPU, I/O, memory) availability to accommodate the virtual machines and receiving a response ([0032]). It would have been obvious to one of ordinary skill in the 

Regarding claim 4, Magenheimer teaches the metadata comprises one or more of: memory usage of the container, processor usage of the container, input/output operation usage of the container, storage bandwidth usage of the container, network bandwidth usage of the container, and base image layers used by the container ([0032]).

Regarding claims 10-11, and 17-18, they are the system and computer-readable storage medium claims of claims 3-4 above. Therefore, they are rejected for the same reasons as claims 3-4 above. 


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PG Pub No. US 2020/0104385 A1) in view of Machen et al. (“Poster: Migrating Running Applications Across Mobile Edge Clouds"; MobiCom '16: Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking; October 2016; Pages 435-436), further in view of Kang et al. (US PG Pub No. US 2018/0032410 A1). 
Kang was disclosed in IDS dated 10/10/2019.

Regarding claim 5, Zheng does not teach wherein transmitting the replica of the in-memory layer to the destination node comprises: taking a snapshot of the container; removing the set of base layers from the snapshot so that the snapshot comprises the in-memory layer; and transmitting the snapshot to the destination node. 
Kang teaches the use of taking snapshots/checkpoints of the in-memory data along with a filesystem snapshot in an image data format of the runtime state wherein another host can pull the runtime state in terms of filesystem snapshot and in-memory state image from the repository and continue the containers ([0060]; Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take a snapshot of the container; removing the set of base layers from the snapshot so that the snapshot comprises the in-memory layer; and transmitting the snapshot to the destination node. One would be motivated by the desire to allow for the versioning of containers such as taught by Kang ([0021]).

Regarding claims 12 and 19, they are the system and computer-readable storage medium claims of claim 5 above. Therefore, they are rejected for the same reasons as claim 5 above. 


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PG Pub No. US 2020/0104385 A1) in view of Machen et al. (“Poster: Migrating Running Applications Across Mobile Edge Clouds"; MobiCom '16: Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking; October 2016; Pages 435-436), further in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 7, Zheng does not teach wherein the set of base layers comprises: a first base layer comprising an operating system on which the application is running; and a second base layer comprising the application. 
AAPA teaches that all of the files, libraries and dependencies necessary to run applications in a container may be provided by an image file and the image file may be comprised of a set of base layers that define the runtime environment, as well as the packages and utilities necessary for a containerized application to run ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the set of base layers comprises a first base layer comprising an operating system on which the application is running; and a second base layer comprising the application. One would be motivated by the desire to ensure that the container had all the information necessary to run such as taught by AAPA. 

Regarding claim 14, it is the system claim of claim 7 above. Therefore, it is rejected for the same reasons as claim 7 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric C Wai/Primary Examiner, Art Unit 2195